Case 1:19-cv-01456-RDA-JFA Document 29 Filed 08/25/20 Page 1 of 1 PageID# 139




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


   LYNNE CALLIGARO,

          Plaintiff,
                         V.                        Case I: I 9-cv-01456-RDA-JFA

   DELOITTE CONSULTING, LLP,

          Defendant.



     ORDER GRANTING CONSENT MOTION FOR LEAVE OF COURT TO MODIFY
                     EXPERT DISCLOSURE DEADLINE

         The Court has considered the parties' consent motion for leave of court to modify the date

  by which they must make expert disclosures ("Motion").

         Finding good cause for the relief sought in the Motion, IT IS HEREBY ORDERED that

  the Motion is GRANTED and that the date by which the parties must make expert disclosures is

  now September 28, 2020�ith rebuttal reports due 30 days thereafter. � �2 c:{A,li,�
 M.r   �.J..ti_t)         �Y1"\\
        Entered tlfisZ�y of�, 2020
                                   5 oq_1XfL#


                                               ____ /s/
                                               Jolin F. Anderson
                                                                       -;s'W.)
                                               United States Magistrate Judge
                                              John F. Anderson
  Alexandria, Virginia                        United States Magistrate Judge
